DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 1, 3 and 5, it is not clear if the phrase “a first UDC circuit” (claim 5, line 2) is dependent on the phrase “an upconverter (UDC circuit” (claim 1, line 6)  or the phrase “the UDC circuit” (claim 1, line 6 or line 8, or line 13) (claim 2, line 3) or the phrase “a first UDC circuit (claim 3, line 2) or the different one.  More specifically this phrase lacks antecedent basis.  Clarification is required.  Similarly, it is not clear if the phrase “a second UDC circuit is dependent on the phrase “a second UDC circuit” (claim 3, line 3) or the phrase “the second UDC circuit” (claim 3, line 13) or a different one.  More specifically this phrase lacks antecedent basis.  Clarification is also required.

With respect to claim 22, it is not clear if the phrase “a first UDC circuit” (line 1) is dependent on the phrase “an upconverter (UDC circuit” (claim 20, line 2) or the different one.  More specifically,  this phrase lacks antecedent basis.  Clarification is required.  Similarly, it is not clear if the phrase “a second UDC circuit)” is dependent on the phrase 

Allowable Subject Matter
Claims 28-35 are allowable over the prior art of record.

Claims 1-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
The following is an examiner’s statement of reasons for allowance:
With respect to claim 28, the prior art of record fails to show an antenna apparatus for calibrating an antenna array using a probe to wirelessly transmit, receive, or both transmit and receive radio frequency (RF) signals, the antenna apparatus comprising: ATTORNEY DOCKET NUMBERPATENT APPLICATION26256.0713-NP (APD6707-1)16/246,917 10a switching circuit; and a frequency converter circuit, wherein: the switching circuit is to configure the frequency converter circuit to operate in a first mode or in a second mode, in the first mode, the probe is disconnected from the frequency converter circuit, and in the second mode, the probe is connected to the frequency converter circuit, and the frequency converter circuit to assist calibration of the antenna array.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lilbert teaches an autocalibration of an antenna array including a switching device placed as a cutoff the antennas and the associated reception channels.
Lee teaches a method for channel state information reporting massive antenna system.
Jin teaches data transmission method and apparatus.
Decurning teaches a determination hardware impairment for downlink channel state information estimation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646





/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        2/8/2022